PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/670,463
Filing Date: 7 Aug 2017
Appellant(s): CUI et al.



__________________
Kraig L. Haverstick (Reg. No. 57,457)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/10/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/07/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-9, 11, 14-16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Salm et al. (US 20150377037 A1), in view of Kush et al. (US 20180230831 A1) and Henderkott et al. (US 20160250725 A1).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Salm et al. (US 20150377037 A1), in view of Kush et al. (US 20180230831 A1) and Henderkott et al. (US 20160250725 A1), as applied to claim 1 above, and further in view of Schick et al. (US 20140170433 A1).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Salm et al. (US 20150377037 A1), in view of Kush et al. (US 20180230831 A1) and Henderkott et al. (US 20160250725 A1), as applied to claim 11 above, and further in view of Yarbrough (US 20160199930 A1).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Salm et al. (US 20150377037 A1), in view of Kush et al. (US 20180230831 A1) and Henderkott et al. (US 20160250725 A1), as applied to claim 1 above, and further in view of Bruck (US 20170232514 A1).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Salm et al. (US 20150377037 A1), in view of Kush et al. (US 20180230831 A1) and Henderkott et al. (US , as applied to claim 1 above, and further in view of Lacy et al. (US 20160059437 A1).
 (2) Response to Argument
The appellant states that the process of independent claim 1 forms a plurality of pre-sintered preforms (hereinafter referred to as “PSP” or “PSPs”) of a similar size and/or dimension to each other in a manner not disclosed, taught, or suggested by the prior art of record and in less time and with less cost than conventional methods of forming a plurality of PSPs (see paragraph bridging pages 4-5 of appeal brief). The appellant argues that “Although Salm states in paragraph [0038] that ‘[a]side from the particles of the base alloy and the second alloy, no other constituents may be required within the pre-sintered preform’, Salm is clearly referring to the end product, the PSP. Salm is clearly not referring to the cast mixture from which the PSP is formed. The binder of Salm is burned off prior to forming the PSP. Salm does not suggest that the PSP may be formed without binder in the powder composition prior to sintering. Instead, in paragraph [0038], Salm names liquid binders to be combined with the base alloy and second alloy prior to casting and then to be burned off. Additionally, in paragraph [0039], Salm describes the process as including binder to form the shape of the PSP followed by burning off the binder to form a compacted preform prior to sintering” (see first full paragraph on page 5 of appeal brief).
The examiner respectfully disagrees. The appellant’s argument is based on the word “may” being interpreted in a manner which is much narrower than an interpretation that would be taken by one of ordinary skill in the art. To be clear, the word “may” is an expression of possibility and/or optionality, not of necessity or requirement. This is further supported by the context of the Salm reference; for example, in paragraph [0038], Salm teaches that “in some embodiments, a binder may be initially blended…”. The converse of the phrase “in some embodiments, a binder may be initially blended”, is that in other embodiments, a binder may not be included. This is further supported by paragraph [0038], which states that “Aside from the particles of the base alloy and the second alloy, no other constituents may be required within the pre-sintered preform 120”. Further, paragraph [0039] additionally uses the phrase “may be combined with the binder”, which reinforces the optionality of including a binder. 
It is clear that the binder is a non-critical, optional addition to the powder mixture, in view of paragraph [0038] stating that other than the base alloy and second alloy, “no other constituents” are required in the preform, and paragraph [0039] which states that the binder (when included) is burned off. Further yet, paragraph [0039] states “After mixing, the mixture may be combined with the binder (i.e., to form a combined powder mixture) and cast into shapes (i.e., to form a compacted preform), during and/or after which the binder can be burned off. The compacted preform may then be placed in a non-oxidizing (vacuum or inert gas) atmosphere furnace for the sintering operation”. Assuming, arguendo, that the binder is required in the mixture disclosed by Salm, the binder is nonetheless burned off prior to the step of sintering, which meets the appellant’s limitation of claim 1, which does not preclude adding and then removing binder (such as, via ‘burning’) to achieve “no binder material” as claimed (see “comprising” transitional phrase in the preamble of claim 1, which is open-ended; MPEP 2111.03). The appellant’s claim 1 only requires that no binder is achieved any time prior to sintering.
The examiner also notes that the appellant’s arguments are based on the notion that including the negative limitation of “wherein the powder composition includes no binder material” patentably distinguishes the claimed invention from the prior art, when the appellant’s In some embodiments, no binder is used”, but does not discuss, even briefly, any advantages of excluding binder. Paragraph [0066] of the appellant’s specification only states that “…binder serves as a coating, with the combination being extruded and sintered”, which is substantially similar to the rationale disclosed in Salm for including binder, of aiding in shaping (or extruding, as disclosed by appellant, which is a shaping process).

The appellant argues that “Although Salm uses the word ‘may’ in paragraph [0039], Salm does not teach or suggest or describe any embodiments of the process where the base alloy and the second alloy are not combined with a binder prior to sintering. Salm does not disclose, teach, or suggest a powder composition including no binder material, as recited in independent claim 1” (see first full paragraph on page 5 of appeal brief).
The argument is respectfully not found persuasive; a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989) (MPEP 2123 I.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) (MPEP 2123 II.). In the instant case, although Salm suggests that binder may be used to with a binder would result in an identically shaped product as placing a powder mixture into a mold without a binder after sintering. Thus, the binder serves as a more efficient and preferable means to achieve the end result, of a shaped, sintered PSP, and excluding binder would still allow for achieving the same end result, even if the means are less preferable.

The appellant argues that one of ordinary skill in the art would understand that the casting taught by Salm is the process of pouring a liquid into a mold; according to [0039] of Salm, the process includes combining a liquid binder with the powder mixture to form a liquid paste or slurry, which is cast into a mold to provide the shape; finally, Salm sinters the liquid paste/slurry to form a PSP during which the binder is burned off (see second full paragraph on page 5 of appeal brief).
The argument is respectfully not found persuasive. The traditional definition of “casting” is known in the art as being a process of pouring molten metal into a mold. In paragraph [0039], it is clear that term “cast” is not referring to the traditional definition of casting, because the alloy powder is not in a molten state, but is rather in a solid phase (in the form of powder). A powder, once melted, would no longer be a powder, but would rather be a single, solid mass – such is not the case in the disclosure of Salm. Rather, the term “cast”, as understood from the context (the paragraph states “cast into shapes”), means pouring a powder mixture into a mold cavity, because a mold cavity would provide the desired shape of the object formed from the powder 

The appellant argues that the Examiner admits that Salm does not teach a ceramic die or a sintered rod, as recited in claim 1, and does not disclose, teach, or suggest machining a sintered rod into a plurality of PSP slices having a cross section of the rod and a predetermined thickness, as recited in independent claim 1 (see third full paragraph on page 5 of appeal brief).
The argument is respectfully not found persuasive; the use of a ceramic die is rendered obvious by Kush (not Salm or Henderkott), and the limitation of machining a sintered rod into a plurality of PSP slices having a cross section of the rod and a predetermined thickness is rendered obvious by Salm in view of Henderkott (not Kush). 
Modifying the method of Salm to include the steps disclosed by Henderkott would further render the claimed limitation obvious. Salm states “The pre-sintered preform 120 may comprise a variety of shapes based on the non-z-notch contact surface 111 undergoing modification…” [0041]. Salm also states “the pre-sintered preform 120 may similarly comprise a substantially flat plate to match the relative angel wing 118 it is bonded to…” [0042]. Salm further states “It should be appreciated that the pre-sintered preform 120 as disclosed and described herein may be shaped into any suitable shape using any suitable technique” [0043].
Looking to Fig. 2 of Salm, as shown below, it can be seen that the PSPs (depicted by element 120) all appear to be substantially round, substantially flat, disk-like shapes (or ‘slices’), with substantially identical cross-sections:

    PNG
    media_image2.png
    663
    836
    media_image2.png
    Greyscale

Therefore, although Salm does not explicitly state that the PSPs are all formed by slicing a sintered rod into a plurality of pre-sintered preforms having a cross section of the sintered rod (as claimed), the disclosure of Salm as a whole would reasonably suggest to one of ordinary skill in the art that multiple PSPs can be formed from a single object having a uniform cross section.
Further, regarding Henderkott, Henderkott explicitly states in paragraph [0042], that “braze material 92 may include a powder, a paste (e.g. a powder carried by a solvent), a rod, a ribbon, a wire, or the like”. It is clear that the braze material 92 can be in the form of a rod. With regard to the appellant’s argument that a rod is not a preform (see paragraph bridging pages 6-7 of appeal brief), Henderkott states in paragraph [0027], “In some examples, the braze preform may be formed from a larger part using a machining process, such as an adaptive machining technique”. Paragraph [0032] states that the braze preform may have “a generic shape (e.g., a sheet)”, which is substantially similar to the ‘slices’ formed from the claimed process (and multiple of the same or similar generic sheets due to a plurality of exposed surfaces being subject to repair/joining with the braze material (see last limitation in claim 1 of Henderkott). One of ordinary skill in the art would reasonably interpret the “larger part” disclosed in [0027] as being inclusive of a “rod” as disclosed in paragraphs [0027] and [0042]. Although machining a rod (which is generally understood to be a long and thin shape) would result in “sheets” having a small cross-sectional area, the small “sheets” would nonetheless still be sheets. It is additionally noted that the rod as claimed in claim 1 is silent regarding the cross-sectional shape and/or dimensions of the rod.
Furthermore, with regard to the appellant’s statement that the preform conforms to the shape of the repair location (see sentence bridging pages 6-7 of appeal brief), Henderkott discloses that “Braze material 92 may not be preformed to substantially conform to the shape
Assuming, arguendo, that the preform does substantially conform to the shape of the repair location, Henderkott still discloses an embodiment in which the preform does not have a shape that conforms to the repair location; in paragraph [0032], the discussion of using “a generic shape (e.g., a sheet)” as a preform is understood as meaning a shape that does not conform to the shape of a repair location. By definition, a generic shape does not have a specific shape, such as a repair location which is prima facie expected to have a unique, specific, and non-generic shape.
Therefore, there is a preponderance of evidence to suggest that the appellant’s claimed feature of “machining the sintered rod into a plurality of pre-sintered preforms (PSPs) having a cross section of the sintered rod, wherein a plurality of slice locations for the machining are selected such that each of the plurality of PSPs has a predetermined thickness” is obvious based on the teachings of Salm in view of Henderkott.

The appellant argues that Kush does not disclose, teach, or suggest sintering or forming a pre-sintered preform. The Examiner references paragraph [0047] of Kush, which discusses a ceramic casting mold to receive molten alloy (see paragraph bridging pages 5 and 6 of appeal brief).
The argument is respectfully not found persuasive. As discussed in the paragraph bridging pages 17-18 of the Final Rejection mailed 10/07/2020 (hereinafter referred to as “Final Rejection”), one of ordinary skill in the art would understand that many gas turbine engine components, such as the gas turbine engine components described in Salm and Kush, are made of extremely high melting point metal alloys that must be able to withstand the high temperature environment generated by hot combustion gases. For example, Salm teaches alloys which are 
Element
Units
Instantly taught “first alloy”; claims 2 and 14
Salm “Tribaloy T-800”  [0029]
Mo
Weight %
27-30
27-30
Cr
Weight %
16.5-18.5
16.5-18.5
Si
Weight %
3.0-3.8
3.0-3.8
Fe
Weight %
0-1.5
0-1.5
Ni
Weight %
0-1.5
0-1.5
O
Weight %
0-0.15
0-0.15
C
Weight %
0-0.08
0-0.08
P
Weight %
0-0.03
0-0.03
S
Weight %
0-0.03
0-0.03
Co
Weight %
Balance
Balance


Element
Units
Instantly taught “second alloy”; claims 2 and 15
Salm “MAR M-509B” alloy [0033]
Cr
Weight %
22-24.75
22.9-24.75
Ni
Weight %
9-11
9-11
W
Weight %
6.5-7.6
6.5-7.6
Ta
Weight %
3-4
3-4
B
Weight %
2.6-3.16
2.6-3.16
C
Weight %
0.55-0.64
0.55-0.65
Zr
Weight %
0.30-0.60
0.3-0.6
Ti
Weight %
0.15-0.30
0.15-0.3
Fe
Weight %
0-1.30
0-1.3
Si
Weight %
0-0.40
0-0.4
Mn
Weight %
0-0.10
0-0.1
S
Weight %
0-0.02
0-0.02
Co
Weight %
Balance
Balance


As understood from claim 2, these alloys have extremely high melting points, of about >2400°F (first alloy) or <2350°F (second alloy). The basis of the appellant’s argument is that Kush teaches using a ceramic mold because the mold receives metal in a liquid phase. The 

The appellant argues that Kush does not disclose, teach, or suggest placing a powder composition in a ceramic die (see second paragraph on page 6 of appeal brief).
The argument is respectfully not found persuasive. The use of a powder is taught by the primary reference, Salm. As discussed above, Salm teaches ‘casting’ of a powder mixture, which suggests that a mold is used; then, the mixture is sintered. Further, as discussed above, one of ordinary skill in the art would find it obvious to use a ceramic mold, because ceramic molds are capable of withstanding high temperature environments, such as the high temperatures required for sintering metal alloys used for gas turbine engine components (see, for example, [0039] of Salm which states a sintering temperature of 1010-1280°C, which translates to 1850-2336°F).

The appellant argues that Kush does not disclose, teach, or suggest forming a sintered rod or machining a sintered rod (see second paragraph on page 6 of appeal brief).
The argument is respectfully not found persuasive; these limitations are rendered obvious by Salm in view of Henderkott; to be clear, Kush was not relied upon in the rejection for meeting this limitation. As discussed in paragraphs 10-17 of the Examiner’s Answer above, Salm and Henderkott were relied upon to meet these limitations; Salm and Henderkott. To reiterate the position taken in paragraphs 10-17 above of this Examiner’s Answer (see paragraphs 10-17 for the discussion in greater detail), Salm renders obvious, in at least paragraphs [0041-0043] and Fig. 2, the concept of slicing (i.e. machining) a sintered rod to form slices or flat plates; Henderkott renders obvious, in at least paragraphs [0027], [0032], and [0042], the concept of machining to form slices/generic sheets of braze preform material.

The appellant argues that Henderkott does not disclose using binders in the braze material, but Henderkott teaches use of a binder in paragraphs [0038] and [0047] and does not suggest forming a PSP from a powder composition with no binder material (see third paragraph on page 6 of appeal brief).
The examiner respectfully disagrees. As discussed in the Final Rejection (see last paragraph of page 18), the binder described in paragraphs [0038] and [0047] is used for the “stop material 82”, which is a different material than “braze material 92”. The Abstract of Henderkott describes “positioning a braze material on the surface of the stop material” (see also [0040] and Figure 6 of Henderkott). Although stop material 82 contains binder, the braze material, as relied upon in the rejection above, does not contain binder.

The appellant argues that Henderkott does not disclose, teach, or suggest sintering a powder composition in a ceramic die, as recited in independent claim 1 (see fourth paragraph on page 6 of appeal brief).
The argument is respectfully not found persuasive; this limitation is rendered obvious by Salm and Kush as discussed above; to be clear, Henderkott was not relied upon in the rejection for meeting this limitation. As discussed in paragraphs 18-22 above of this Examiner’s Answer (in greater detail above), Kush, not Henderkott, was used to meet this claim limitation, simply to illustrate that using ceramic as a mold material is well-known and obvious in the art, particularly in the field of gas turbine engine components which use metal alloys that have very high melting temperatures, and as such, require materials of even higher melting points in order to be processed at very high temperatures.

The appellant argues that Henderkott teaches a braze material having the shape of a rod in paragraphs [0027] and [0042], but does not indicate that it is sintered at that point (see last paragraph on page 6 of appeal brief).
The examiner respectfully disagrees; Henderkott discloses that “a sintered braze material may be machined to define the braze preform” [0032]. Thus, it is understood that before machining (which defines the desired shape of the preform), the “sintered braze material” must already be sintered.

The appellant argues that in paragraph [0027], Henderkott teaches a rod as an alternative to a braze preform, not a braze preform in the shape of a rod (see last paragraph of page 6 of appeal brief).
The argument is respectfully not found persuasive. To reiterate the discussion in at least paragraphs 10-17 of the Examiner’s Answer above, modifying the method of Salm to include the steps disclosed by Henderkott would further render the claimed invention obvious. Salm. Salm states “The pre-sintered preform 120 may comprise a variety of shapes based on the non-z-notch contact surface 111 undergoing modification…” [0041]. Salm also states “the pre-sintered preform 120 may similarly comprise a substantially flat plate to match the relative angel wing 118 it is bonded to…” [0042]. Salm further states “It should be appreciated that the pre-sintered preform 120 as disclosed and described herein may be shaped into any suitable shape using any suitable technique” [0043].
Looking to Fig. 2 of Salm, as shown below, it can be seen that the PSPs (depicted by element 120) all appear to be substantially round, substantially flat, disk-like shapes (or ‘slices’), with substantially identical cross-sections:

    PNG
    media_image2.png
    663
    836
    media_image2.png
    Greyscale

Therefore, although Salm does not explicitly state that the PSPs are all formed by slicing a sintered rod into a plurality of pre-sintered preforms having a cross section of the sintered rod (as claimed), the disclosure of Salm as a whole would reasonably suggest to one of ordinary skill in the art that multiple PSPs can be formed from a single object having a uniform cross section.
Further, with regard to the appellant’s arguments concerning Henderkott (see paragraph bridging pages 6-7 of appeal brief), Henderkott explicitly states in paragraph [0042], that “braze material 92 may include a powder, a paste (e.g. a powder carried by a solvent), a rod, a ribbon, a wire, or the like”. It is clear that the braze material 92 can be in the form of a rod. With regard to the appellant’s argument that a rod is not a preform, Henderkott states in paragraph [0027], “In some examples, the braze preform may be formed from a larger part using a machining process, such as an adaptive machining technique”. Paragraph [0032] states that the braze preform may have “a generic shape (e.g., a sheet)”, which is substantially similar to the ‘slices’ formed from the claimed process (and notably, similar to Salm’s “flat plate” in paragraph [0042] and Fig. 2; in addition, a generic shape, such as a sheet, is a shape with a predetermined thickness. Furthermore, when a generic shape such as a sheet is produced from the “larger part” described in paragraph [0027], it would have been obvious to form multiple of the same or similar generic sheets due to a plurality
Furthermore, with regard to the appellant’s statement that the preform conforms to the shape of the repair location (see sentence bridging pages 6-7 of appeal brief), Henderkott discloses that “Braze material 92 may not be preformed to substantially conform to the shape…” [0042] which is understood to mean that it is not necessary for the braze material to conform to the shape of the repair location. It is further important to recognize that during the process of brazing, braze filler material is heated to above its melting point, which means the braze material becomes a liquid, wherein liquids are characterized by taking the shape of their surroundings. Thus, during brazing, although having a braze material that substantially matches the contours of an area to be brazed is helpful in joining parts without excessive gaps or material usage, it is not critical because the braze material will turn into a liquid (melt) upon heating, and will nonetheless conform to the brazed area(s) during this step.
Assuming, arguendo, that the preform does substantially conform to the shape of the repair location, Henderkott still discloses an embodiment in which the preform does not have a shape that conforms to the repair location; in paragraph [0032], the discussion of using “a generic shape (e.g., a sheet)” as a preform is understood as meaning a shape that does not conform to the shape of a repair location. By definition, a generic shape does not have a specific shape, such as a repair location which is prima facie expected to have a unique, specific, and non-generic shape.
Therefore, there is a preponderance of evidence to suggest that the appellant’s claimed feature of “machining the sintered rod into a plurality of pre-sintered preforms (PSPs) having a cross section of the sintered rod, wherein a plurality of slice locations for the machining are selected such that each of the plurality of PSPs has a predetermined thickness” is obvious based on the teachings of Salm in view of Henderkott.

The appellant argues that none of Salm, Kush, and Henderkott, alone or in combination, discloses, teaches, or suggests placing a powder composition in a ceramic die, sintering a powder composition in a ceramic die, sintering a powder composition including no binder material to form a PSP, forming a sintered rod, or machining a sintered rod into a plurality of PSP slices having a cross section of the rod and a predetermined thickness, as recited in independent claim 1 (see paragraphs 2-3 on page 7 of appeal brief).
The argument is respectfully not found persuasive. As discussed above, Salm teaches sintering a powder with no binder material, Kush renders obvious the use of a ceramic die for high temperature processes, and Salm and Henderkott render obvious using a sintered rod, machining a sintered rod into a plurality of PSP slices having a cross section of the rod and a predetermined thickness.

The appellant argues that regarding the length of the sintered rod as stated in dependent claim 6, neither Salm nor Kush teach this limitation. Regarding Henderkott, the appellant argues that Henderkott teaches machining a preform in paragraphs [0027] and [0032] but this is so that the preform conforms to the shape of the repair location, not to make multiple PSPs with predetermined thicknesses. A PSP of any length, and more specifically in the range of 46-91 cm, would not be obvious over Henderkott, because Henderkott only teaches machining a PSP to the size needed for a repair, not to form a plurality of PSPs, and a PSP of a length in the range of 46-91 cm would not be used for a repair (see paragraphs 4-6 on page 7 of appeal brief).
The examiner respectfully disagrees. As discussed above, Henderkott explicitly states in paragraph [0042], that “braze material 92 may include a powder, a paste (e.g. a powder carried a rod, a ribbon, a wire, or the like”. It is clear that the braze material 92 can be in the form of a rod. With regard to the appellant’s argument that a rod is not a preform, Henderkott states in paragraph [0027], “In some examples, the braze preform may be formed from a larger part using a machining process, such as an adaptive machining technique”. Paragraph [0032] states that the braze preform may have “a generic shape (e.g., a sheet)”, which is substantially similar to the ‘slices’ formed from the claimed process (and notably, similar to Salm’s “flat plate” in paragraph [0042] and Fig. 2; in addition, a generic shape, such as a sheet, is a shape with a predetermined thickness. Furthermore, if a generic shape such as a sheet is produced from the “larger part” described in paragraph [0027], it would have been obvious to form multiple of the same or similar generic sheets due to a plurality of exposed surfaces being subject to repair/joining with the braze material (see last limitation in claim 1 of Henderkott). One of ordinary skill in the art would reasonably interpret the “larger part” disclosed in [0027] as being inclusive of a “rod” as disclosed in paragraphs [0027] and [0042].
It is respectfully noted that the appellant has not provided any evidence or rationale, in either the appeal brief, previously filed responses, or originally-filed disclosure, to suggest that the claimed rod length of 46-91 cm patentably distinguishes the claimed rod from any other sintered rod of an arbitrary length, or from the prior art.

The appellant argues that dependent claims 2-9, 11, 14-16, and 19-21 are believed to be distinguishable from Salm, Kush, and/or Henderkott in view of what is believed to be allowable independent claim 1 (see last paragraph of page 7 to second paragraph on page 8 appeal brief).
The argument is respectfully not found persuasive. As discussed above, independent claim 1 is obvious over Salm, Kush, and Henderkott. Regarding dependent claims 2-9, 11, 14-16, 

The appellant argues that neither Salm in view of Kush and Henderkott, nor Schick, disclose, teach, or suggest the limitations of claim 1 as discussed above. The appellant further argues that Schick uses binder in forming a PSP (see section “2” on pages 8-9 of appeal brief).
The arguments are respectfully not found persuasive. As discussed above, Salm in view of Kush and Henderkott render the limitations of independent claim 1 obvious. With regard to the binder, Schick’s disclosure of using binder is substantially identical to Salm’s disclosure of binder. For example, paragraphs [0030] and [0031] of Schick are almost identical to paragraphs [0038] and [0039] of Salm, respectively. Thus, the response to the arguments as discussed above regarding Salm’s disclosure of binder are applicable to Schick’s disclosure of binder.

The appellant argues that Salm in view of Kush and Henderkott, nor Yarbrough, disclose, teach, or suggest the limitations of claim 1 as discussed above. The appellant states that Yarbrough teaches a combined brazing and coating method for fabrication and repair, and tack welding a PSP to a component surface. The appellant further states that Yarbrough teaches mixing and sintering in a mold to form the PSP (see section “3” on pages 9-10 of appeal brief).
The arguments are respectfully not found persuasive. As discussed above, Salm in view of Kush and Henderkott render the limitations of independent claim 1 obvious. With regard to Yarbrough, Yarbrough teaches using resistance tack welding to join a PSP to a component surface [0050], which is advantageous because it allows for precise placement and bonding of 

The appellant argues that Salm in view of Kush and Henderkott, nor Bruck, disclose, teach, or suggest the limitations of claim 1 as discussed above (see section “4” on pages 10-11 of appeal brief).
The arguments are respectfully not found persuasive. As discussed above, Salm in view of Kush and Henderkott render the limitationsof independent claim 1 obvious. With regard to the arguments directed to Bruck, Bruck teaches that preform thickness is a function of the desired finished component thickness, which for turbine engine components is generally in the range of 0.5-12 mm [0027],[0034], which overlaps with the claimed range of about 3-10mm. Thus, it is understood that preform thicknesses for joining turbine engine components are chosen such that they are similar to the wall thicknesses of the turbine engine components [0027]. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Salm in view of Kush and Henderkott with those of Bruck, as doing would allow for fabricating turbine engine components.

The appellant argues that Salm in view of Kush and Henderkott, nor Lacy, disclose, teach, or suggest the limitations of claim 1 as discussed above (see section “5” on pages 11-12 of appeal brief).
The arguments are respectfully not found persuasive. As discussed above, Salm in view of Kush and Henderkott render the limitations of independent claim 1 obvious. With regard to the arguments directed to Lacy, Lacy teaches that cover material 105 includes a PSP in the form of a chiclet [0030]. As discussed above regarding Salm and Henderkott, a chiclet is understood to mean a smaller-sized, flat-shaped form factor, which would be substantially similar to the form factor of a PSP “flat plate” as disclosed by Salm, and a “sheet” as disclosed by Henderkott. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Salm in view of Kush and Henderkott with those of Lacy, as doing so would allow for manufacturing hot-gas path components in a turbine system [0029].

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        03/06/2021

Conferees:
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735 

/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                             
                                                                                                                                                                                                  


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.